


EXHIBIT 10.2

AMENDED AND RESTATED SUPPLY AGREEMENT

 

This Amended and Restated Supply Agreement dated as of September 5, 2006 (the
“Agreement”), is by and between TURBON INTERNATIONAL, INC., a corporation
organized pursuant to the laws of State of Pennsylvania (“Turbon”) and
TECKN-O-LASER GLOBAL COMPANY, a Nova Scotia, Canada unlimited liability
corporation (“Purchaser”) (hereinafter Turbon and Purchaser are also referred to
collectively as the “Parties” and each individually as a “Party”). This
Agreement amends and restates that certain Supply Agreement among the Parties,
dated as of August 4, 2006 (the “Original Agreement”).

W I T N E S S E T H

WHEREAS, Purchaser and Turbon have determined that it is mutually desirable for
Turbon to supply to Purchaser the laser cartridges and other related imaging
consumables listed in Appendix 1 attached hereto and made a part hereof
(collectively, “Products”);

WHEREAS, Purchaser and Turbon desire to work together to achieve a long-term
customer-supplier relationship that is in the best interests of both Parties and
furthers the respective strategic goals of the Parties;

WHEREAS, Purchaser, Turbon and certain other parties identified therein have
entered into an asset purchase agreement dated June 20, 2006 (the “Purchase
Agreement”), pursuant to which, on August 4, 2006, Purchaser and Tecknolaser
USA, Inc. sold certain of their assets used or useful in the operation of the
segment of their business that sells and distributes laser cartridges and other
related imaging consumables to original equipment manufacturers (OEMs), contract
manufacturing customers, dealers, resellers, remanufacturers, wholesalers,
buying groups, dealer networks and retailers (collectively, “Resellers”);

WHEREAS, the execution of this Agreement by Purchaser was a material inducement
to Turbon to enter into the Purchase Agreement;

WHEREAS, the Parties wish to set forth the terms and conditions upon which
Turbon shall supply Products to Purchaser.

 

- 1 -

--------------------------------------------------------------------------------




NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE I

 

Supply of Products and Purchase Orders

 

SECTION 1.1. Products To Be Supplied. Purchaser hereby agrees to purchase from
Turbon and Turbon agrees to sell to Purchaser those Products identified by
Purchaser’s purchase orders.

 

SECTION 1.2. Purchase Orders.

 

(a)          Notwithstanding the provisions set forth in Section 1.1 above, all
purchases by Purchaser under this Agreement shall be pursuant to purchase orders
substantially in the form attached hereto as Exhibit A (each a “Purchase Order”)
which shall be issued periodically during the term of this Agreement. A Purchase
Order shall specify the Products ordered (the “Ordered Products”), the
quantities of such Ordered Products, and the requested date (the “Applicable Due
Date” which will be no earlier than the quoted lead-time), price per unit,
manner of delivery.

 

(b) Turbon agrees to accept all Purchase Orders for Ordered Products ordered by
Purchaser solely in accordance with and on the terms set forth in this Agreement
and such other terms and conditions as the Parties shall mutually agree upon.

 

(c) Turbon shall deliver the Products within the quoted lead-times. All Products
sold pursuant to this Agreement will be sold f.o.b. Turbon’s plant, unless
otherwise stated in a Purchase Order mutually agreed upon by the Parties.

 

ARTICLE II

 

Supply Criteria

 

SECTION 2.1. General. With regard to the quality of the Products, Turbon agrees
to maintain quality standards as per current practice on the Closing Date.

 

SECTION 2.2. Compliance with Specifications. Products supplied by Turbon under
this Agreement shall comply with the specifications (the “Specifications”), as
per current practice on the Closing Date (the “Specification Criterion”).

 

SECTION 2.3. Price Criterion. Turbon shall offer to Purchaser a price for the
Products (regardless of whether Purchaser uses such Products for new
applications or gives such Products new part numbers) equal to the price list
(Appendix 1) for the term of this Agreement; provided, however, the price of any
Product will be reviewed periodically by Turbon (including without limitation,
upon the request of Purchaser which shall not exceed once per month) to take

 

- 2 -

--------------------------------------------------------------------------------




account of changes in the price of raw materials, design changes and changes in
market demand, among other commercially reasonable factors, and the price of any
such Product will be adjusted accordingly. Turbon shall ensure that any such new
price shall be reasonably competitive as compared to the market for such Product
(the “Price Criterion”).

 

SECTION 2.4. Technology Criterion. With respect to each Product supplied to
Purchaser, Turbon shall produce Products based on technology that is at least
substantially equivalent to that utitilized in its current practice as of the
Closing Date (the “Technology Criterion”). During the term of this Agreement,
Turbon agrees to use commercially reasonable efforts to seek advancements in its
technology in order to allow Turbon to produce market competitive Products.

 

SECTION 2.5. Delivery Criterion. Turbon recognizes the critical need to deliver
Products on the Applicable Due Dates and acknowledges that time is of the
essence in this regard (the “Delivery Criterion”); provided, however, that
Turbon shall not be deemed to have breached the Delivery Criterion if it does
not timely deliver Products as a result of Purchaser having exceeded the Credit
Limit (as defined in Section 3.2).

 

SECTION 2.6. Exclusivity. Unless otherwise agreed in writing by Turbon,
Purchaser shall exclusively purchase from Turbon its requirements for Products,
or substantially similar products, to be sold to its customers (Resellers and
otherwise); provided, however, that in the event that Turbon fails to comply in
any material respect with Sections 2.2, 2.3, 2.4 or 2.5 above, Purchaser shall
so notify Turbon in writing, whereupon Turbon shall have ten (10) days to cure
its failure to so comply with Sections 2.2, 2.3, 2.4 or 2.5 above, as
applicable, failing which Purchaser may order and purchase the affected
Product(s) from third parties until such failure(s) are cured to Purchaser’s
reasonable satisfaction. Nothing herein shall restrict Turbon from electing to
discontinue the manufacture of any Product (each a “Discontinued Product”).
Turbon agrees to provide Purchaser at least sixty (60) days’ advance notice of
any discontinuance and, following such discontinuance, Purchaser may purchase
the Discontinued Product from third parties.

 

ARTICLE III

 

Consideration

 

SECTION 3.1. Pricing. During the term of this Agreement, Purchaser shall, as
consideration for Turbon’s supply of Products hereunder, pay to Turbon, with
respect to Products ordered, amounts equal to the prices established in the
Price Criterion, except as modified in accordance with Article II herein.

 

SECTION 3.2. Payment Obligations. Invoices for Purchase Orders shall be
submitted to Purchaser upon delivery of the Products ordered therein, and such
invoices shall be payable in full by Purchaser within thirty (30) days after
receipt thereof. In the event Purchaser does not make payment in full within
such period, such unpaid invoice shall bear interest at the rate of 12% per
annum (or such lesser rate of interest as required by applicable law) until
paid. In addition, Turbon may, among any other remedies it may have at law or
equity, stop delivery of

 

- 3 -

--------------------------------------------------------------------------------




Products until such time as Purchaser makes payment in full. Notwithstanding
anything to the contrary contained in this Agreement, Turbon shall have no
obligation to deliver Products in respect of any Purchase Order if, as a result
of such delivery, the aggregate then-unpaid purchase price (or credit extended)
for Products (whether or not actually invoiced) would exeed $200,000 (the
“Credit Limit”). By way of example only, if Purchaser submits one or more
Purchase Orders for Products, the aggregate price for which is $300,000, Turbon
shall have no obligation to deliver Products unless and until Purchaser has paid
Turbon, the amount of $100,000.

 

ARTICLE IV

 

Inspection by Purchaser

 

Notwithstanding anything herein to the contrary, Purchaser shall have a
reasonable time to inspect any Products supplied by Turbon and shall not be
required to accept delivery or supply of, nor shall Purchaser be responsible for
payment for, any such Products which do not conform to the Specifications or
otherwise do not substantially satisfy any other material requirement or
condition contained in this Agreement.

 

ARTICLE V

 

Warranties; Certain Covenants

 

SECTION 5. 1. Warranties.

 

(a) Turbon hereby warrants, for a period of 365 days after shipment to
Purchaser, to Purchaser for the benefit of Purchaser and purchasers of
Purchaser’s products, (i) that Products supplied pursuant to this Agreement
shall in all material respects be (a) in compliance with the Specifications and
all other requirements and conditions contained in this Agreement, and (b)
warranted to be free of defects in material and workmanship and,(ii) that Turbon
will either (a) at its option, repair or replace, within a reasonable period of
time, or (b) if Turbon is unable after using its best efforts to effectively
perform such repair or replacement within a reasonable amount of time, refund
the price of any Products previously paid for that fail to conform with the
warranties in this Section 5.1. Turbon agrees to reimburse all reasonable
shipping costs incurred by Purchaser in connection with any Products returned to
Purchaser or Turbon pursuant to any warranty claim.

 

(b) Turbon warrants, and shall pass to Purchaser, good and marketable title to
the Products supplied by Turbon hereunder, free and clear of all liens, claims,
options, charges, security interests, encumbrances and restrictions of any kind.

 

(c) With respect to each Purchaser product containing Products supplied by
Turbon under this Agreement and which are sold by Purchaser to Purchaser’s
customers, the warranties under this Section 5.1 shall survive until the
expiration of the 12-month period commencing on the date of acceptance of each
Purchaser product by Purchaser (the “Acceptance Date”, such date not to exceed
ten (10) business days after Purchaser’s receipt of such Products).

 

- 4 -

--------------------------------------------------------------------------------




SECTION 5.2. Turbon shall comply with all applicable statutes, ordinances,
rules, regulations, orders of public authorities or regulatory agencies, or
other laws of the United States or Canada, or any state or province thereof, or
any other applicable jurisdiction, relating in any manner to the manufacture,
transfer, disposal or other disposition of Products supplied by Turbon to
Purchaser pursuant to this Agreement. In the event Turbon’s compliance with this
Section 5.2 causes Turbon to otherwise be in breach of this Agreement, such
event shall be deemed a force majeure event under Section 10.8 below.

 

SECTION 5.3. The warranties contained in Article V are exclusive and in lieu of
all other warranties, express or implied, and Turbon expressly disclaims and
excludes any implied warranty of merchantability or implied warranty of fitness
for a particular purpose. Turbon’s liability with respect to any breach of
warranty in Section 5.1(a) (i) shall be limited as provided in Section 5.1(a)
(ii). Turbon shall not be subject to and disclaims liability for all
consequential, incidental, punitive and all speculative and contingent damages
whatsoever. To the extent of any conflict between the warranties and
representations in this Article V and any warranties or representations set
forth in any Purchase Order, the warranties and representations set forth in the
Purchase Order shall, in respect only of those Products purchased pursuant to
that Purchase Order, control and shall supersede the conflicting provisions of
this Article V.

 

SECTION 5.4. Except as otherwise expressly provided herein, Purchaser shall only
sell or otherwise transfer Products pursuant to sales contracts, purchase
orders, invoices and other terms and conditions including an express written
disclaimer of warranties and limitation of liability for damages resulting from
defects in the manufacture or design of Products, which disclaimer and
limitation shall (i) expressly disclaim implied warranties of merchantability
and fitness for a particular purpose, (ii) include Turbon as a beneficiary of
the damage limitation, and (iii) otherwise be in a form reasonably acceptable to
Turbon.

 

ARTICLE VI

 

Confidentiality

 

During the term of this Agreement, the parties agree to be bound by the
confidentiality obligations set forth in that certain Mutual Non-Disclosure
Agreement (the “NDA”), dated November 16, 2004, by and between Turbon, Turbon AG
and Adsero Corp., the parent entity of Purchaser (“Adsero”), the terms of which
are incorporated herein. Such confidentiality obligations shall survive any
termination of the NDA.

 

ARTICLE VII

 

Assignability

 

This Agreement and the rights and obligations hereunder shall not be assignable
or transferable by Purchaser or Turbon without the prior written consent of the
other with such consent not to be unreasonably withheld; provided, however, that
Turbon may assign this Agreement without the consent of Purchaser (i) to one of
Turbon’s wholly-owned subsidiaries, (ii) to an entity that is under common
control with Turbon or (iii) in connection with the sale of

 

- 5 -

--------------------------------------------------------------------------------




all or substantially all of the assets of the business line or division of
Turbon that manufactures the Products or the sale or transfer of at least
fifty-one percent (51%) of the outstanding voting securities of Turbon if such
assignee expressly agrees to be bound by the terms and conditions of this
Agreement. Without limiting the foregoing, Purchaser may assign its rights and
obligations hereunder to an entity that is under common control with Purchaser
upon the prior written consent of Turbon. Adsero may not assign its obligations
under this Agreement without the prior written consent of Turbon.

 

ARTICLE VIII

 

Cooperation

 

Under reasonable written notice, a Party shall furnish or cause to be furnished
to the other Party and its representatives, employees, counsel and accountants
access, during normal business hours, to such information (including books and
records) and assistance relating to the Products as is necessary for any matter
reasonably requested and relating to the purpose and scope of this Agreement;
provided, however, that such access does not unreasonably disrupt the normal
operations of the furnishing Party; and provided further, that the
non-furnishing Party shall pay the reasonable out-of-pocket costs incurred by
the furnishing Party furnishing cooperation.

 

ARTICLE IX

 

Specific Performance, Term and Termination, Non-Circumvent

 

SECTION 9.1. Specific Performance. Each of the Parties acknowledges that the
rights, benefits and obligations of such Party pursuant to this Agreement are
unique and that no adequate remedy exists at law if the other Party shall fail
to perform certain of its obligations hereunder, and each Party therefore
confirms and agrees that each Party’s right to equitable relief is, in certain
circumstances as set forth below, essential to protect the interests of each
Party hereto. Accordingly, (i) Purchaser acknowledges and agrees that Turbon
shall, in addition to any other remedies which Turbon may have hereunder or at
law, have the right to enjoin Purchaser’s breach or threatened breach of
Purchaser’s obligations under Sections 2.6 and 6.2, and to compel Purchaser’s
specific performance of Purchaser’s obligation to exclusively buy Products, and
substantially similar products, from Turbon, and (ii) Turbon acknowledges and
agrees that Purchaser shall, in addition to any other remedies which Purchaser
may have hereunder or at law, have the right to enjoin Turbon’s breach or
threatened breach of Section 6.1. In each instance, the Party against whom
equitable relief is sought shall have no right to compel, and hereby covenants
and agrees that it shall not seek to compel, the other Party to post a bond in
connection with its application for equitable relief.

 

SECTION 9.2. Term. Subject to the provisions set forth in Section 9.3, this
Agreement shall have an initial term of ten (10) years commencing on the Closing
Date and shall automatically renew for successive one year periods unless either
Party delivers notice to the other Party of its intent not to renew this
Agreement, which notice shall be delivered at least one hundred eighty (180)
days’ prior to the expiration of the initial term or then-current renewal term.

 

- 6 -

--------------------------------------------------------------------------------




SECTION 9.3. Termination. This Agreement may be terminated as follows: (i) by a
Party upon the commencement of a voluntary or involuntary proceeding under any
bankruptcy, insolvency, liquidation or similar law or the appointment of a
successor, trustee, custodian, sequestator or similar official (each a
“Proceeding”) with respect to the other Party hereto; (ii) by Turbon upon the
commencement of a Proceeding with respect to Adsero; (iii) by a Party upon the
occurrence of a material breach of any of the terms or provisions of this
Agreement (other than a payment default by the Purchaser) by the other Party
hereto (including Adsero with respect to Section 9.4) unless the breaching party
cures such breach within such thirty (30) days after receipt of notice thereof;
(iv) by Turbon upon Purchaser’s failure to pay when due any amount payable under
this Agreement or (v) by Turbon if Adsero shall become insolvent or shall
generally fail to pay its debts as they come due. Any termination or expiration
of this Agreement shall not affect any confidentiality obligation hereunder for
periods after termination, which obligations shall continue for the full term
thereof, and shall not be deemed to release either Party from any liability for
any breach by such Party of the terms and provisions of this Agreement.
Termination by either Party pursuant to this Agreement shall not bar the Party
terminating the Agreement from pursuing other legal remedies, including, without
limitation, monetary damages for breach of contract.

 

SECTION 9.4. Non-Circumvent. Adsero covenants and agrees that it shall purchase,
and it shall cause each of its subsidiaries to purchase, all of its and their
requirements for Products from Turbon pursuant to the terms of this Agreement
and not from other parties, except as expressly provided herein.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.1. Waivers. The failure of either Party to insist, in any one or more
instances, upon the performance of any of the terms, covenants or conditions of
this Agreement or to exercise any right hereunder, shall not be construed as a
waiver or relinquishment of the future performance of any such term, covenant or
condition or the future exercise of such right, and the obligation of the other
Party with respect to such future performance shall continue in full force and
effect.

 

SECTION 10.2. Amendments; modifications. No amendment or modification to this
Agreement or to the Specifications shall be effective or binding on any Party
unless set forth in writing and executed by a duly authorized representative of
each Party.

 

SECTION 10.3. Notice. Any notice, request or other communication given hereunder
shall be in writing (including wire, telefax or similar writing) and shall be
sent, delivered or mailed, addressed, or telefaxed an follows:

 

(a) If to Purchaser:

 

- 7 -

--------------------------------------------------------------------------------




Teckn-O-Laser Global Company

2101 Nobel Street

Sainte Julie, Quebec, Canada

J3E1Z8

Attention: Yvon Leveille, President

Telecopier: (450) 922-3996

 

with a copy to:

 

Gottbetter & Partners LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attention: Scott E. Rapfogel, Esq.

Telecopier: (212) 400-6901

 

(b) If to Turbon:

 

Turbon International, Inc.

2704 Cindel Drive

Cinnaminson, New Jersey 08077

Attention: Al DeLuca, Managing Director

of Finance and Operations

Telecopier: (856) 786-8052

 

with a copy to:

Pryor Cashman Sherman & Flynn LLP

410 Park Avenue

New York, NY 10022

Attention: Edward C. Normandin, Esq.

Telecopier: (212) 326-0806

 

or at such other address or using such other methods of notice as the Parties
may designate, and shall be deemed effective upon the date of transmittal.
Notices, requests or communications given by other means shall not be deemed
effective until actually received in writing by the addressee.

 

SECTION 10.4. Entire Agreement. This Agreement including the Schedules and any
other Agreement referred to herein contains the entire agreement and
understanding between the Parties with respect to the supply of the Products to
Purchaser by Turbon from and after August 4, 2006. This Agreement supersedes any
prior agreements, representations or understandings, both written and oral,
between the Parties with respect thereto, including without limitation, the
terms and conditions of the Original Agreement and that certain Strategic Supply
Agreement, dated as of June 22, 2005, between Turbon AG, the sole stockholder of
Turbon, and Adsero Corp., the beneficial owner of 100% of Purchaser’s capital
stock.

 

- 8 -

--------------------------------------------------------------------------------




SECTION 10.5. Covenant of Further Assurances; Third Party Beneficiary. The
Parties covenant and agree that, subsequent to the execution and delivery of
this Agreement and without any additional consideration, each of the Parties
shall execute and deliver any further legal instruments and perform such acts
which are or may become necessary to effectuate the purposes of this Agreement.
Curtis Young Corporation is an intended third party beneficiary of this
Agreement.

 

SECTION 10.6. Publicity. Neither Party shall use the other’s name or refer to it
directly or indirectly in an advertisement or news release without written
approval from such Party for such use or release.

 

SECTION 10.7. Headings. The headings of the articles and paragraphs used in is
Agreement are included for convenience only and are not to be used in construing
or interpreting this Agreement.

 

SECTION 10.8. Force Majeure. If either of the Parties is impeded in fulfilling
its undertakings in accordance with this Agreement by compliance with Section
5.2 above or by acts of God, the impediment shall be considered a Force Majeure
and the Party shall be exempted from liability for delays due to such reasons,
provided always that it notifies the other Party thereof without undue delay
after such a circumstance has occurred. Upon such notification, the Parties
shall agree upon a reasonable extension of the delivery time, not to exceed the
period of Force Majeure provided for herein. If, after three (3) months
following notification of the Force Majeure condition, such condition persists,
Purchaser may cancel the Purchase orders affected by the Force Majeure
condition.

 

SECTION 10.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

SECTION 10.10. Governing Law; Jurisdiction. Unless any competent governmental
entity or any other applicable laws and regulations require otherwise, this
Agreement shall be governed by and construed under the laws of the State of New
York, without regard to such State’s principles of conflicts of law. Any action
or proceeding arising out of or relating to this Agreement shall be adjudicated
in a New York State or Federal court sitting in New York County, New York and
each of the Parties hereto hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of the New York State or Federal courts sitting in New
York County, New York in any such action or proceeding.

 

SECTION 10.11. Subcontracting. Turbon may, in its sole discretion, subcontract
its obligations hereunder to one or more subcontractors who are under common
control with Turbon.

 

SECTION 10.12. Severability. In the event that any provision of this Agreement
is held to be invalid or unenforceable, such holding shall not effect the
validity or enforceability of any other provision herein.

 

- 9 -

--------------------------------------------------------------------------------




ARTICLE XI

 

Guaranty

 

Adsero hereby unconditionally and irrevocably guarantees the performance of
Purchaser’s obligations under this Agreement, including without limitation the
payment obligations under Section 3.2. The obligations of Adsero under this
Article XI shall be primary and, in any right of action accruing to Turbon
hereunder, Turbon may proceed against Adsero without having first commenced any
action against Purchaser. Adsero hereby waives notice of demand by Turbon. The
terms of Section 10.10, Governing Law; Jurisdiction, are incorporated by
reference into this Article XI.




[Remainder of page intentionally left blank; signature page follows.]




- 10 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

TURBON INTERNATIONAL, INC.

 

By:  /s/ Al DeLuca

Name:  Al DeLuca

Title:  Managing Director

 

 

TECKN-O-LASER GLOBAL COMPANY

 

By:  /s/ Yvon Leveille

Name:  Yvon Leveille

Title:  President

 

 

Solely with respect to Section 9.4 and Article XI of this Agreement, the
undersigned has caused this Agreement to be duly executed on the day and year
first above written.

 

 

ADSERO CORPORATION

 

By:  /s/ Yvon Leveille

Name:  Yvon Leveille

Title:  President


- 11 -

--------------------------------------------------------------------------------